DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/12/2021 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/10/2021 and 12/18/2020 have been considered by the examiner.

Status of the Claims
The response filed 05/12/2021 is acknowledged. 
The claims filed 05/12/2021 are under consideration.
Claims 5-6, 10 and 12-23 are pending.
Claim 23 is new.
Claims 20-22 remain withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claims 5-6, 10, 12-19 and 23 are treated on the merits in this action.  
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.  Rejections not reiterated herein have been withdrawn.  

Terminal Disclaimer
The terminal disclaimer filed on 05/12/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Pat. No. 10624889 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Amendment
Claim 23 is new.

Rejections Withdrawn
The rejection of claims 5-6, 10, 12-19 on the ground of nonstatutory double patenting as being unpatentable over claim(s) 5-6, 10 and 13-22 of US 15702361 (now US Pat. No. 10624889) in view of Kostanski, US 20050148597 and Kundu, US 66565055 and Razzak, US 20100125060 has been withdrawn in light of the terminal disclaimer filed 05/12/2021. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites wherein the particle binder contains components of sodium chloride and a polyethylene glycol. 
The term “components” renders claim 14 unclear since it is not clear what components means in this context.
Component may refer to components of the injectable preparation.
Alternatively, the term “components” in this instance may refer a part of one of the listed binders rather than the binder itself, i.e., a binder component.  
Claim 14 is interpreted to mean the particle binder contains sodium chloride and a polyethylene glycol in combination.
Clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim(s) 5-6, 10, 13-19, and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yamashita, US 20100179322 and Nakagawa, US 20120091022 A1.

Yamashita teaches the compound of the present claims having utility for treating mental disorders including, inter alia, schizophrenia, psychotic disorders, depression etc. (Yamashita, e.g., 0047) due to dopamine D.sub.2 receptor partial agonist activity (D.sub.2 receptor partial agonist activity), serotonin 5-HT.sub.2A receptor antagonist activity (5-HT.sub.2A receptor antagonist activity) and adrenalin .alpha1 receptor antagonist activity (.alpha1 receptor antagonist activity) and further has serotonin uptake inhibitory effect (Yamashita, e.g., 0010). 
The compound of the present claims is identified at Example 1, while Examples 42-47 teach particular pharmaceutically acceptable salts, and the compound 7-[4-(4-benzo[b]thiophen-4-yl-piperazin-1-yl)butoxy]-1H-quinolin-2-one is claimed in claim 7.
The compound 7-[4-(4-benzo[b]thiophen-4-yl-piperazin-1-yl)butoxy]-1H-quinolin-2-one data is found in Yamashita, e.g., pg. 42, table 22 (D2 receptor binding assay, IC50), pg. 43, table 23 (5-HT.sub.2A receptor binding, IC50), pg. 45, table 24 (serotonin reuptake inhibition). 
The compound 7-[4-(4-benzo[b]thiophen-4-yl-piperazin-1-yl)butoxy]-1H-quinolin-2-one has good activity in all of the assays tested for which there is data, and six different pharmaceutically acceptable salts were prepared (Yamashita, e.g., examples 42-47), and the compound is clearly named in claim 7. It is one of only three compounds for which multiple salt forms were prepared suggesting a clear preference for 7-[4-(4-benzo[b]thiophen-4-yl-piperazin-1-yl)butoxy]-1H-quinolin-2-one.
Because Yamashita shows a clear preference for 7-[4-(4-benzo[b]thiophen-4-yl-piperazin-1-yl)butoxy]-1H-quinolin-2-one, and the compound is clearly claimed it would have been obvious to select 7-[4-(4-benzo[b]thiophen-4-yl-piperazin-1-yl)butoxy]-1H-quinolin-2-one as a lead compound for formulation. 
Yamashita teaches the compounds formulated as a suspension, e.g., for injection (Yamashita, e.g., 0118) using a suitable injection liquid, e.g., water (Yamashita, 0123), and formulated for various routes of administration including intravenously, intramuscularly, orally or suppository (Yamashita, e.g., 0126).  
Alternative to water, Yamashita teaches the compounds formulated as a suspension in physiological saline, i.e., water for injection comprising sodium chloride (Yamashita, e.g., 0529). 
Yamashita teaches 7-[4-(4-benzo[b]thiophen-4-yl-piperazin-1-yl)butoxy]-1H-quinolin-2-one formulated as a suspension where the suspension includes water for injection and sodium chloride but does not expressly teach wherein the suspension includes at least one member selected from the group consisting of polyoxyethylene sorbitan fatty acid esters and polyethylene glycols. 
Yamashita teaches formulations for injection including sodium chloride, but does not expressly refer to sodium chloride as a particle binder.
However, Nakagawa teaches suspension formulations for similarly structured compounds containing sodium chloride as well as additional claimed excipients which suspensions show secondary aggregation, i.e., particle binding.
Nakagawa, US 20120091022 A1
Nakagawa teaches suspension formulations comprising water for injection, sodium chloride and  polysorbate 80 which is a polyoxyethylene sorbitan fatty acid ester according to claim 5 and 16, and polyoxyethylene (20) sorbitan oleate according to claim 17 (Nakagawa, e.g., 0018-0021 and claims). As per claim 6, the suspension includes secondary particles of the active agent sized in the claimed range (Nakagawa, e.g., 0181, example A2, 0225, and 0185-table 1). Nakagawa teaches the formulation having a pH of 7 which is in the range recited in claim 10 (Nakagawa, table 2). Applicable to claim 13, Nakagawa teaches the formulation in a prefilled syringe (Nakagawa, e.g., 0075, 0146, 0163, 0176). Applicable to claim 14-15, Nakagawa teaches the formulation may be modified by addition of a water soluble polymer, e.g., polyethylene glycol 4000 (Nakagawa, e.g., 0143). Applicable to claim 18, Nakagawa teaches having sizes in the claimed range (Nakagawa, 0135, example 4, table 4), Nakagawa suggests particle size may be controlled based on the stirring speed when temperature, amount of agent and solution composition are controlled (Nakagawa, 0197), and Nakagawa acknowledges the particles have a primary and secondary component wherein the secondary particles may be separated by sonication similar to the present application (Nakagawa, e.g., 0226-0227). Applicable to claim 19, Nakagawa teaches the formulation capable of maintaining therapeutic blood levels for at least two weeks (Nakagawa, e.g., 0128). Nakagawa teaches the suspension formulations are effective for achieving a sterile formulation which can be easily processed, that can maintain an effective blood level of the compound for a long period of time, and accurately control particle size (Nakagawa, e.g., 0013).
It would have been prima facie obvious at the time the invention was made to formulate 
7-[4-(4-benzo[b]thiophen-4-yl-piperazin-1-yl)butoxy]-1H-quinolin-2-one as known from Yamashita using suspension formulation excipients and techniques known from Nakagawa to improve delivery of the compound in the same way with a reasonable expectation of success. This modification can be viewed as the use of known techniques to improve similar drug formulations in the same way. The skilled artisan would have been motivated to apply the techniques of Nakagawa to arrive at a sterile formulation for injection which can be easily processed, that can maintain an effective blood level of the compound for a long period of time, and accurately control particle size. The skilled artisan would have had a reasonable expectation of success because of the structural similarity between the two compounds and both compounds were known for utility in treating schizophrenia. 
	Accordingly, the subject matter of claims 5-6, 10, 13-19, and 23 would have been prima facie obvious at the time the presently claimed invention was made, absent evidence to the contrary.

Response to Arguments
  Applicant's arguments filed 05/12/2021 have been fully considered but they are not persuasive. 
Applicant has argued Nakagawa does not teach or suggest that the additional ingredients of sodium chloride, polyoxyethylene sorbitan fatty acid esters, or polyethylene glycol be present as a particle binder. Applicant has argued there is no teaching or suggestion that additional ingredients taught by Nakagawa would act in the same beneficial manner with a different active ingredient such as those taught by Yamashita. 
These arguments are unpersuasive. Since Yamashita suggests formulating the compounds in an isotonic suspension including additional excipients such as macrogol, and polyoxyethylene sorbitan fatty acid esters (Yamashita, e.g., 0123), the skilled artisan would have had a reasonable expectation of successfully using those same excipients in the manner suggested by Nakagawa. Therefore the skilled artisan would have reasonably expected formulation techniques which can be easily processed, that can maintain an effective blood level of the compound for a long period of time, and accurately control particle size would improve formulating the compounds known from Yamashita in the same way.
In response to Applicant’s argument that sodium chloride, polyethylene glycol and polyoxyethylene sorbitan fatty acid esters were not recognized in Yamashita or Nakagawa as a particle binder as claimed, it is noted that Nakagawa notes the formation of aggregates, wherein particles of the drug are loosely aggregated in the suspension (macroaggregated, Nakagawa, e.g., 0227), and wherein the formulations include the excipients named as particle binders in the claimed invention. This appears to be a nominal difference, rather than a structural distinction, between the claimed formulation and the formulation suggested by the combined teachings of Yamashita and Nakagawa.

Claim(s) 5, 10, 13, 14, 15, 16, 17, 19 and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yamashita, US 20100179322 and Kostanski, US 20050148597.
Yamashita teaches the compound of the present claims having utility for treating mental disorders including, inter alia, schizophrenia, psychotic disorders, depression etc. (Yamashita, e.g., 0047) due to dopamine D.sub.2 receptor partial agonist activity (D.sub.2 receptor partial agonist activity), serotonin 5-HT.sub.2A receptor antagonist activity (5-HT.sub.2A receptor antagonist activity) and adrenalin .alpha1 receptor antagonist activity (.alpha1 receptor antagonist activity) and further has serotonin uptake inhibitory effect (Yamashita, e.g., 0010). 
The compound of the present claims is identified at Example 1, while Examples 42-47 teach particular pharmaceutically acceptable salts, and the compound 7-[4-(4-benzo[b]thiophen-4-yl-piperazin-1-yl)butoxy]-1H-quinolin-2-one is claimed in claim 7.
The compound 7-[4-(4-benzo[b]thiophen-4-yl-piperazin-1-yl)butoxy]-1H-quinolin-2-one data is found in Yamashita, e.g., pg. 42, table 22 (D2 receptor binding assay, IC50), pg. 43, table 23 (5-HT.sub.2A receptor binding, IC50), pg. 45, table 24 (serotonin reuptake inhibition). 
The compound 7-[4-(4-benzo[b]thiophen-4-yl-piperazin-1-yl)butoxy]-1H-quinolin-2-one has good activity in all of the assays tested for which there is data, and six different pharmaceutically acceptable salts were prepared (Yamashita, e.g., examples 42-47), and the compound is clearly named in claim 7. It is one of only three compounds for which multiple salt forms were prepared suggesting a clear preference for 7-[4-(4-benzo[b]thiophen-4-yl-piperazin-1-yl)butoxy]-1H-quinolin-2-one.
Because Yamashita shows a clear preference for 7-[4-(4-benzo[b]thiophen-4-yl-piperazin-1-yl)butoxy]-1H-quinolin-2-one, and the compound is clearly claimed it would have been obvious to select 7-[4-(4-benzo[b]thiophen-4-yl-piperazin-1-yl)butoxy]-1H-quinolin-2-one as a lead compound for formulation. 
Yamashita teaches the compounds formulated as a suspension, e.g., for injection (Yamashita, e.g., 0118) using a suitable injection liquid, e.g., water (Yamashita, 0123), and formulated for various routes of administration including intravenously, intramuscularly, orally or suppository (Yamashita, e.g., 0126).  
Alternative to water, Yamashita teaches the compounds formulated as a suspension in physiological saline, i.e., water for injection comprising sodium chloride (Yamashita, e.g., 0529). 
Yamashita teaches 7-[4-(4-benzo[b]thiophen-4-yl-piperazin-1-yl)butoxy]-1H-quinolin-2-one formulated as a suspension where the suspension includes water for injection and sodium chloride but does not expressly teach wherein the suspension includes at least one member selected from the group consisting of polyoxyethylene sorbitan fatty acid esters and polyethylene glycols. 

This defect is cured by the teachings of Kostanski.
Kostanski teaches injectable formulations for treating the same conditions for a compound similar to compound of Yamashita and that claimed, i.e., aripiprazole:

    PNG
    media_image1.png
    108
    239
    media_image1.png
    Greyscale

See Kostanski, e.g., 0003-0004. 
Aripiprazole formulated in the manner taught by Kostanski is effective for treating schizophrenia and providing controlled release (Kostanski, e.g., 0035). For example, Kostanski teaches the formulation as an injectable aqueous suspension effective to maintain a substantially constant drug plasma concentration when administered by intramuscular injection for from one to eight weeks (Kostanski, e.g., 0036, 0038), compare instant claim 19. 
Kostanski teaches injectable suspensions of aripiprazole effective for intramuscular injection and which provides therapeutic effectiveness for a period of at least one week (Kostanski, e.g., 0010-0012), compare instant claim 19.  
Aqueous suspensions for injection comprising water for injection are sterile (Kostanski, e g.., 0056, claim 1).
Controlled release injectable suspension formulations, effective for releasing over a period of at least one week, comprises the active agent and a sterile vehicle including water for injection (Kostanski, e.g., 0036, 0058, claim 3) with additional excipients including suspending agents, bulking agent, buffer, optional pH adjusting agent (Kostanski, e.g., 0062, 0104 table, and claim 3). Suspending agents include polyoxyethylene sorbitan fatty acid esters, e.g., TWEEN 80, and polyethylene glycols, e.g., polyethylene glycol 3350 similar to the polyethylene glycol 4000 recited in claim 15 (Kostanski, e.g., 0052). While these suspending agents are not exemplified or claimed, Kostanski clearly names them as art recognized suspending agents equivalent to carboxymethylcellulose sodium and polyvinylpyrrolidone which are claimed and exemplified suspending agents (Kostanski, e.g., 0133 table and claim 11). 
Mean particle sizes are 1-30 micron (Kostanski, e.g., claim 6-7). The range recited in claims 6, 18, and 23 are within this range.
Release may be controlled by optimizing particle size (Kostanski, e.g., 0042-0044).
The drug is present in the formulation in an amount ranging from 1-40 wt% of the sterile suspension (Kostanski, e.g., 0042). 
Applicable to claim 10, Kostanski teaches aqueous suspension formulations having a pH in the range of 6-8 (Kostanski, e.g., 0056).
Kostanski teaches the aqueous suspension formulations intended for intramuscular injection which is effective to achieve extended treatment levels of at least about one week (Kostanski, e.g., abstract).
It would have been prima facie obvious at the time the invention was made to formulate 
7-[4-(4-benzo[b]thiophen-4-yl-piperazin-1-yl)butoxy]-1H-quinolin-2-one as known from Yamashita using techniques known from Kostanski to improve delivery of the compound in the same way with a reasonable expectation of success. Starting from a suspension comprising physiological saline including water for injection and sodium chloride as understood from Yamashita, it would have been obvious to improve the formulation by including at least one suspending agent such as polyethylene glycol and/or polyoxyethylene sorbitan fatty acid ester as suggested in Kostanski with a reasonable expectation of improving the suspendability of the solid particles of a desired size in the injectable suspension. This modification can be viewed as the use of known techniques to improve similar drug formulations in the same way. The skilled artisan would have had a reasonable expectation of success because of the structural similarity between the two compounds and both compounds were known for utility in treating schizophrenia. 
	Alternatively, it would have been prima facie obvious at the time the invention was made to modify formulations as understood from Kostanski by substituting 7-[4-(4-benzo[b]thiophen-4-yl-piperazin-1-yl)butoxy]-1H-quinolin-2-one for aripiprazole with a reasonable expectation of success. This modification is the substitution of one known compound for another where each were known in the art for treating schizophrenia. Because aripiprazole and 7-[4-(4-benzo[b]thiophen-4-yl-piperazin-1-yl)butoxy]-1H-quinolin-2-one were both known in the art for treating schizophrenia and because of the structural similarity shared between the compounds, the skilled artisan would had a reasonable expectation of successfully making this modification and would have considered the two to be art recognized equivalents useful for the same purpose. 
	Applicable to claim 15, Kostanski teaches polyethylene glycol 3350 which is similar in size to the magrogol 4000, i.e., polyethylene glycol 4000, and Kostanski suggests similarly sized polyethylene glycols would be equally effective, e.g., polyethylene glycol 1450 is also listed.
	Applicable to claim 16-17, Kostanski teaches polyethylene glycol, e.g., polyethylene glycol 3350 and TWEEN 80 (polyethylene (20) sorbitan oleate) were both art recognized suspending agents at the time the invention was made. Thus, it would have been obvious to combine two art recognized suspending agents each known separately and having the same purpose to achieve the predictable result of arriving at a composition comprising a suspending agent. This modification is the combination of art recognized equivalents to achieve predictable results. 
Applicable to claim 13: the combined teachings of the cited references do not expressly teach a prefilled syringe containing the suspension. However, it would have been prima facie obvious at the time the presently claimed invention was made to fill a syringe with the suspension with a reasonable expectation of success. The skilled artisan would have been motivated to make this modification to facilitate injection of the suspension. The skilled artisan would have had a reasonable expectation of success because Kostanski teaches the suspension intended for intramuscular injection effective to achieve the extended treatment duration of at least one week. 
	Accordingly, the subject matter of claims 5, 10, 13, 14, 15, 16, 17, 19 and 23 would have been prima facie obvious at the time the presently claimed invention was made, absent evidence to the contrary. 

Response to Arguments
  Applicant's arguments filed 05/12/2021 have been fully considered but they are not persuasive. 
Applicant has argued there is no teaching or suggestion in Kostanski that the additional suspension ingredients other than the particles of aripiprazole be present in the suspension in particulate form as recited in the claimed invention. Applicant has argued there is no teaching or suggestion that additional ingredients taught by Kostanski would act in the same beneficial manner with a different active ingredient such as those taught by Yamashita. 
These arguments are unpersuasive. 
Since Yamashita suggests formulating the compounds in an isotonic suspension including additional excipients such as macrogol, and polyoxyethylene sorbitan fatty acid esters (Yamashita, e.g., 0123), the skilled artisan would have had a reasonable expectation of successfully using those same excipients in the manner suggested by Kostanski. Therefore the skilled artisan would have reasonably expected formulation techniques which enable single administration for therapeutic efficacy over at least a week would improve formulating the compounds known from Yamashita in the same way.
In response to Applicant’s argument that sodium chloride, polyethylene glycol and polyoxyethylene sorbitan fatty acid esters were not recognized in Yamashita or Kostanski as a particle binder as claimed, it is noted that the claimed invention does not indicate the formulation contains particles separate from the recited active compound. Claim 5 does not require particles. Claim 6 only requires particles of the active having a diameter in the range suggested by Kostanski. The term “particle binder” appears to be a nominal difference, rather than a structural distinction, between the claimed formulation and the formulation suggested by the combined teachings of Yamashita and Kostanski.

Claim(s) 5, 6, 10, 13, 14, 15, 16, 17, 18, 19 and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yamashita, US 20100179322 and Kostanski, US 20050148597, in view of Kundu, US 6656505.
The combined teachings of Yamashita and Kostanski enumerated above apply here.
Applicable to claim 18, particle sizes may range from 1-30, preferably 1-10 microns (Kostanski, e.g., 0043 and 0104 and claims 6-8).
	The combined teachings of Yamashita and Kostanski do not expressly characterize the particles as secondary particles as recited in claim 6.
	However, aqueous suspension formulations comprising secondary particles sized in the claimed range and formed from primary particles sized in the same range suggested in Kostanski were known in the art.
	In this regard Kundu teaches methods for forming aqueous flocculated suspensions which contain floccules to improve suspension shelf life by inhibiting caking and sedimentation (Kundu, e.g., Title, Abstract). 
	Kundu teaches the solid particles of active substance are suspended in a liquid medium with excipients, e.g., wetting or dispersing agents and suspending agents which maintain the active agent particles in aggregations of suspended particles known as floccules or flocs within the suspension (Kundu, e.g., c2:l49-57). 
	The flocculated suspensions are stable in that they may be redispersed or resuspended with light to moderate shaking throughout its shelf life, thereby resisting caking or sedimentation, and changes to particle size and distribution, without substantial active agent degradation or changes in bioavailability (Kundu, e.g., c2:l58-67). This helps to ensure the patient receives appropriate and uniform dosing of the active agent (Kundu, e.g., c1:l14-30).  
	Such flocculated suspensions may beneficially have a shelf life up to about 3 years (Kundu, e.g., c3:l1-9).
	In this case, the secondary particles as found in claim 6 appear to be the same as floccules or flocs as understood from the teachings of Kundu. 
	Kundu teaches the flocs corresponding to the claimed secondary particles found in claim 6 contain primary particles of active agent which have a mean size of less than or equal to about 20 microns, e.g., ranging from 1 to 10 microns (Kundu, e.g., c3:l21-26). It is noted that this is the same general size range recommended for drug particles in Kostanski.
	Flocs, i.e., secondary particles, will generally be sized in the range of at least about 12 microns and as much as about 50 microns meeting the limitations of the secondary particle size recited in the present claims (Kundu, e.g., c5:l34-51).
The size or diameter of the floc is believed to be a result effective parameter the skilled artisan would have optimized to achieve a desired rate of absorption of the active agent (Kundu, e.g., c5:l 15-33). 
Kundu teaches suspending agents including polyethylene glycol 400, or more generally polyethylene glycol having a molecular weight in the range of about 200 to about 5000 (Kundu, e.g., c6:l1-25) which correspond to the macrogol limitations of claim 15.
Kundu teaches the combination of polyethylene glycols and polyoxyethylene (20) sorbitan oleate were known and used for the purpose of achieving stable flocculation of active agent particles in a suspension formulation (Kundu, e.g., c1:l49-58).
It would have been prima facie obvious at the time the invention was made to modify a suspension as understood from the teachings of Yamashita and Kostanski using the techniques known from Kundu with a reasonable expectation of success. The skilled artisan would have been motivated to make this modification to enjoy the benefits outlined in Kundu, e.g., improved shelf life, improved resdispersion/resuspension properties, improved resistance to caking or sedimentation, and stability to changes in particle size and distribution, without substantial active agent degradation or changes in bioavailability thereby ensuring proper and consistent dosing. This modification may be viewed as the use of known techniques to improve similar suspensions in the same way. The skilled artisan would have had a reasonable expectation of success because the floc of Kundu, responsible for the improved properties include primary particles of active agent which are the same size as the primary drug particles taught in Kostanski.
Applicable to claim 13: the combined teachings of the cited references do not expressly teach a prefilled syringe containing the suspension. However, it would have been prima facie obvious at the time the presently claimed invention was made to fill a syringe with the suspension with a reasonable expectation of success. The skilled artisan would have been motivated to make this modification to facilitate injection of the suspension. The skilled artisan would have had a reasonable expectation of success because Kostanski teaches the suspension intended for intramuscular injection to achieve the desired extended treatment duration of at least about one week. 
Accordingly, the subject matter of instant claims 5, 6, 10, 14, 15, 16, 17, 18, 19 and 23 would have been prima facie obvious at the time the invention was made, absent evidence to the contrary.

Response to Arguments
  Applicant's arguments filed 05/12/2021 have been fully considered but they are not persuasive. 
Applicant has argued the additional teachings of Kundu do not cure the deficiencies of Yamashita and Kostanski because Kundu is not relevant to the claimed injectable preparation or the teachings of Yamashita and Kostanski since Kundu relates to a preparation for oral administration rather than an injectable formulation. 
This argument is unpersuasive. Since it is clear the combined teachings of Yamashita and Kostanski refer to an injectable suspension formulation, it is reasonable to conclude improvements in other suspension formulations, e.g., oral suspension formulations, which reduces undesired caking of the suspension during storage. Since the storage stability is a problem shared by all suspensions whether the suspension is for oral use or injection, the teachings of Kundu are found to be relevant to the claimed invention and the injectable preparations suggested by the combined teachings of Yamashita and Kostanski.
In response to Applicant’s argument that sodium chloride, polyethylene glycol and polyoxyethylene sorbitan fatty acid esters were not recognized in Yamashita or Kostanski as a particle binder as claimed, it is noted that the claimed invention does not indicate the formulation contains particles separate from the recited active compound. Claim 5 does not require particles. Claim 6 only requires particles of the active having a diameter in the range suggested by Kostanski. The term “particle binder” appears to be a nominal difference, rather than a structural distinction, between the claimed formulation and the formulation suggested by the combined teachings of Yamashita, Kostanski and Kundu.

Claim(s) 5, 6, 10, 13-19, and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hiraoka, WO 2012026562 A1 (cited on Applicant’s IDS dated 09/12/2017) in view of Brown, US 20090143403 A1 and Kundu, US 6656505.
Hiraoka teaches the compound of the present claims having utility for treating mental disorders including, inter alia, schizophrenia, psychotic disorders, depression etc. (Hiraoka, e.g., pg. 2 structural formula II):

    PNG
    media_image2.png
    228
    717
    media_image2.png
    Greyscale

Hiraoka teaches suspension formulations of structural formula II, having a primary particle sized in the range of from 0.1 micron to 200 micron (Hiraoka, e.g., claims 4 and 6), e.g., less than 10 micron, e.g., 2-4 micron (Hiraoka, e.g., pg. 8:¶ 2). The suspension may include a binder (Hiraoka, e.g., pg. 17, 17-26). 
Hiraoka teaches the suspension including sterile water, i.e., water for injection (Hiraoka, e.g., pg. 8:line 2). 
Hiraoka teaches injectable formulations having a pH of about 6-8, e.g., pH 7 (Hiraoka, e.g., pg. 11, ¶ 4).
Hiraoka teaches the suspension including suspending agents TWEEN 80 (polyoxyethylene (20) sorbitan oleate) and polyethylene glycols (Hiraoka, e.g., pg. 9:l20-pg. 10:l6). 
Hiraoka teaches the suspension including compound II in an amount ranging from 10-20 wt% (Hiraoka, e.g., pg. 27:l19-27). 
Hiraoka teaches the suspension effective to release as long as one month depending on particle size (Hiraoka, e.g., pg. 15:l23-26) which correlates to desired blood concentration profile (Hiraoka, e.g., pg. 3:l1-11).
Hiraoka teaches the suspension intended for intramuscular injection. (IM depot, Hiraoka, e.g., pg. 23, Examples 5-6).
Hiraoka teaches suspension formulations further comprising tonicity agent (Hiraoka, e.g., pg. 13-pg. 14 bridging ¶) but does not expressly teach sodium chloride.
Brown teaches similar suspension formulations for aripiprazole capable of maintaining blood serum levels for at least about 7 days (Brown, e.g., 0004), comprising a tonicity agent wherein the tonicity agent is sodium chloride (Brown, e.g., 0014, claim 13).
It would have been prima facie obvious at the time the presently claimed invention was made to modify suspension formulations as understood from Hiraoka by employing sodium chloride as a tonicity agent with a reasonable expectation of success. This modification may be viewed as the substitution of a known tonicity agent for that generally suggested in Hiraoka to achieve predictable results. The skilled artisan would have had a reasonable expectation of success because both documents teach injectable suspension formulations of the same compound and having the same utility, and effective for sustained release.
The combined teachings of Hiraoka and Brown do not expressly teach the suspension including secondary particles having the claimed size. 
However, aqueous suspension formulations comprising secondary particles sized in the claimed range and formed from primary particles sized in the same range suggested in Kostanski were known in the art.
	In this regard Kundu teaches methods for forming aqueous flocculated suspensions which contain floccules to improve suspension shelf life by inhibiting caking and sedimentation (Kundu, e.g., Title, Abstract). 
	Kundu teaches the solid particles of active substance are suspended in a liquid medium with excipients, e.g., wetting or dispersing agents and suspending agents which maintain the active agent particles in aggregations of suspended particles known as floccules or flocs within the suspension (Kundu, e.g., c2:l49-57). Floccules are particles of active agent associated with one or more excipients to form an agglomerated mass (Kundu, e.g., c1:l21-25). This is distinct from agglomerated particles of active agent referred to in Hiraoka which are not redispersible. Both references teach modifying the suspension to promote redispersible particles of active agent. 
	The flocculated suspensions are stable in that they may be redispersed or resuspended with light to moderate shaking throughout its shelf life, thereby resisting caking or sedimentation, and changes to particle size and distribution, without substantial active agent degradation or changes in bioavailability (Kundu, e.g., c2:l58-67). This helps to ensure the patient receives appropriate and uniform dosing of the active agent (Kundu, e.g., c1:l14-30).  
	Such flocculated suspensions may beneficially have a shelf life up to about 3 years (Kundu, e.g., c3:l1-9).
	In this case, the secondary particles as claimed appear to be the same as floccules or flocs as understood from the teachings of Kundu. 
	Kundu teaches the flocs contain primary particles of active agent which have a mean size of less than or equal to about 20 microns, e.g., ranging from 1 to 10 microns (Kundu, e.g., c3:l21-26). It is noted that this is the same general size range recommended for drug particles in Hiraoka.
	Flocs, i.e., secondary particles, will generally be sized in the range of at least about 12 microns and as much as about 50 microns meeting the limitations of the secondary particle size recited in the present claims (Kundu, e.g., c5:l34-51).
The size or diameter of the floc is believed to be a result effective parameter the skilled artisan would have optimized to achieve a desired rate of absorption of the active agent (Kundu, e.g., c5:l 15-33).

Kundu teaches suspending agents including polyethylene glycol 400, or more generally polyethylene glycol having a molecular weight in the range of about 200 to about 5000 (Kundu, e.g., c6:l1-25) which correspond to the macrogol limitations of claim 15.
Kundu teaches the combination of polyethylene glycols and polyoxyethylene (20) sorbitan oleate were known and used for the purpose of achieving stable flocculation of active agent particles in a suspension formulation (Kundu, e.g., c1:l49-58).
It would have been prima facie obvious at the time the invention was made to modify a suspension as understood from the teachings of Hiraoka and Brown using the techniques known from Kundu with a reasonable expectation of success. The skilled artisan would have been motivated to make this modification to enjoy the benefits outlined in Kundu, e.g., improved shelf life stability, improved resdispersion/resuspension properties, improved resistance to caking or sedimentation, and stability to changes in particle size and distribution, without substantial active agent degradation or changes in bioavailability thereby ensuring consistent and proper dosing. This modification may be viewed as the use of known techniques to improve similar suspensions in the same way. The skilled artisan would have had a reasonable expectation of success because the floc of Kundu, responsible for the improved properties include primary particles of active agent which are the same size as the primary drug particles taught in Hiraoka, and because both references teach techniques for improving redispersibility of the active agent particles in the suspension.
Applicable to claim 13: the combined teachings of the cited references do not expressly teach a prefilled syringe containing the suspension. However, it would have been prima facie obvious at the time the presently claimed invention was made to fill a syringe with the suspension with a reasonable expectation of success. The skilled artisan would have been motivated to make this modification to facilitate injection of the suspension. The skilled artisan would have had a reasonable expectation of success because Hiraoka teaches the suspension intended for intramuscular injection. 
Accordingly, the subject matter of claims 5, 6, 10, 13-19, and 23 would have been prima facie obvious at the time the presently claimed invention was made, absent evidence to the contrary. 

Response to Arguments
  Applicant's arguments filed 05/12/2021 have been fully considered but they are not persuasive. 
Applicant has argued the additional teachings of Kundu do not cure the deficiencies of Hiraoka and Brown because Kundu is not relevant to the claimed injectable preparation or the teachings of Hiraoka and Brown since Kundu relates to a preparation for oral administration rather than an injectable formulation. 
This argument is unpersuasive. Since it is clear the combined teachings of Hiraoka and Brown refer to an injectable suspension formulation, it is reasonable to conclude improvements in other suspension formulations, e.g., oral suspension formulations, which reduces undesired caking of the suspension during storage. Since the storage stability is a problem shared by all suspensions whether the suspension is for oral use or injection, the teachings of Kundu are found to be relevant to the claimed invention and the injectable preparations suggested by the combined teachings of Hiraoka and Brown.
In response to Applicant’s argument that sodium chloride, polyethylene glycol and polyoxyethylene sorbitan fatty acid esters were not recognized in Hiraoka and Brown as a particle binder as claimed, it is noted that the claimed invention does not indicate the formulation contains particles separate from the recited active compound. Claim 5 does not require particles. Claim 6 only requires particles of the active having a diameter in the range suggested by Hiraoka and Brown. The term “particle binder” appears to be a nominal difference, rather than a structural distinction, between the claimed formulation and the formulation suggested by the combined teachings of Hiraoka, Brown, and Kundu.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claim(s) 5-6, 10, 13, 14, 15, 16, 17, 18, 19 and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 4-6 of US 9511022 in view of Kostanski, US 20050148597 and Kundu, US 66565055 and Razzak, US 20100125060. 
Although the claims at issue are not identical, they are not patentably distinct from each other because: 
The claims of the ‘022 patent teach suspension formulations of the claimed compound wherein the compound is present as primary particles sized in the range of from 0.1 to 200 micron, i.e., see claims 4-6. The range recited in claim 2 is within the range taught by the ‘022 patent claims. 
The claims of the ‘022 patent do not expressly teach the particles as secondary particles sized in the range of from 1 to 50 micron. The claims of the ‘022 patent do not expressly teach water for injection and a binder, e.g., polyvinylpyrrolidone. 
Kostanski teaches injectable suspensions of aripiprazole effective for intramuscular injection and which provides therapeutic effectiveness for a period of at least one week (Kostanski, e.g., 0010-0012).  
Aqueous suspensions for injection are sterile (Kostanski, e g.., 0056, claim 1).
Applicable to claims 5 and 7, the formulations contain water for injection (Kostanski, e.g., claim 3).
Applicable to claim 2, particle sizes may range from 1-30, preferably 1-10 microns (Kostanski, e.g., 0043 and 0104 and claims 6-8).
Release may be controlled by optimizing particle size (Kostanski, e.g., 0042-0044).
Applicable to claim 3, the drug is present in the formulation in an amount ranging from 1-40 wt% of the sterile suspension (Kostanski, e.g., 0042). 
Applicable to claim 5, Kostanski teaches the sterile injectable aqueous suspension including polyvinylpyrrolidone (Kostanski, e.g., claim 11).
Applicable to claims 10-11, Kostanski teaches aqueous suspension formulations having a pH in the range of 6-8 (Kostanski, e.g., 0056).
Aripiprazole formulated in the manner taught by Kostanski is effective for treating schizophrenia and providing controlled release (Kostanski, e.g., 0035). For example, Kostanski teaches the formulation as an injectable aqueous suspension effective to maintain a substantially constant drug plasma concentration when administered by intramuscular injection for from one to eight weeks (Kostanski, e.g., 0036, 0038). 
	It would have been prima facie obvious at the time the presently claimed invention was made to modify suspension formulations as claimed in the ‘022 patent according to the teachings of Kostanski with a reasonable expectation of success. The skilled artisan would have been motivated to apply the teachings of Kostanski to formulate the suspension of formula II as understood from the ‘022 claims to improve the suspensions in the same way, e.g., to arrive at an injectable aqueous suspension effective to maintain a substantially constant drug plasma concentration when administered by intramuscular injection for from one to eight weeks.
	Kundu teaches the solid particles of active substance are suspended in a liquid medium with excipients, e.g., wetting or dispersing agents and suspending agents which maintain the active agent particles in aggregations of suspended particles known as floccules or flocs within the suspension (Kundu, e.g., c2:l49-57). Floccules are particles of active agent associated with one or more excipients to form an agglomerated mass (Kundu, e.g., c1:l21-25). This is distinct from agglomerated particles of active agent referred to in Hiraoka which are not redispersible. Both references teach modifying the suspension to promote redispersible particles of active agent. 
	The flocculated suspensions are stable in that they may be redispersed or resuspended with light to moderate shaking throughout its shelf life, thereby resisting caking or sedimentation, and changes to particle size and distribution, without substantial active agent degradation or changes in bioavailability (Kundu, e.g., c2:l58-67). This helps to ensure the patient receives appropriate and uniform dosing of the active agent (Kundu, e.g., c1:l14-30).  
	Such flocculated suspensions may beneficially have a shelf life up to about 3 years (Kundu, e.g., c3:l1-9).
	In this case, the secondary particles as claimed appear to be the same as floccules or flocs as understood from the teachings of Kundu. 
	Kundu teaches the flocs contain primary particles of active agent which have a mean size of less than or equal to about 20 microns, e.g., ranging from 1 to 10 microns (Kundu, e.g., c3:l21-26). It is noted that this is the same general size range recommended for drug particles in Kostanski.
	Flocs, i.e., secondary particles, will generally be sized in the range of at least about 12 microns and as much as about 50 microns meeting the limitations of the secondary particle size recited in the present claims (Kundu, e.g., c5:l34-51).
The size or diameter of the floc is believed to be a result effective parameter the skilled artisan would have optimized to achieve a desired rate of absorption of the active agent (Kundu, e.g., c5:l 15-33).
It would have been prima facie obvious at the time the invention was made to modify a suspension as understood from the teachings of claims of the ‘022 patent and Kostanski using the techniques known from Kundu with a reasonable expectation of success. The skilled artisan would have been motivated to make this modification to enjoy the benefits outlined in Kundu, e.g., improved resdispersion/resuspension properties, improved resistance to caking or sedimentation, and stability to changes in particle size and distribution, without substantial active agent degradation or changes in bioavailability thereby ensuring consistent and proper dosing. This modification may be viewed as the use of known techniques to improve similar suspensions in the same way. The skilled artisan would have had a reasonable expectation of success because the floc of Kundu, responsible for the improved properties include primary particles of active agent which are the same size as the primary drug particles taught in claims of the ‘022 patent.
The combined teachings of the ‘022 patent claims, Kostanski and Kundu do not expressly teach the suspension including benzyl alcohol or sodium chloride. However, the teachings of Razzak are applied to cure this defect.
It would have been prima facie obvious at the time the presently claimed invention was made to modify a flocculated suspension as understood from the combined teachings of the claims of the ‘022 patent, Kostanski and Kundu according to the techniques known from Razzak with a reasonable expectation of success. The skilled artisan would have been motivated to include benzyl alcohol to improve the flocculated suspension’s resistance to sedimentation which is a result desired by Kundu. Further, Razzak suggests sodium chloride solution was known and used as an alternative to water as a base for aqueous suspension formulations intended for parenteral use, e.g., intramuscular injection as taught by Hiraoka. The use of aqueous sodium chloride may therefore be considered the substitution of one known equivalent aqueous suspension base for another where each were known in the art for formulating parenteral suspensions. The skilled artisan would have had a reasonable expectation of success because Razzak and Kundu both teach suspensions including flocculated dispersed particles of active agent.
Accordingly, the subject matter of claims 5-6, 10, 13, 14, 15, 16, 17, 18, 19, and 23 would be considered an obvious variant of the suspension claimed in the ‘022 patent by one skilled in the art.

Response to Arguments
  Applicant's arguments filed 05/12/2021 have been fully considered but they are not persuasive. 
Applicant has argued the additional teachings of Kundu do not cure the deficiencies of Hiraoka, Kostanski and Razzak because Kundu is not relevant to the claimed injectable preparation or the teachings of Hiraoka, Kostanski and Razzak since Kundu relates to a preparation for oral administration rather than an injectable formulation. 
This argument is unpersuasive. Since it is clear the combined teachings of Hiraoka, Kostanski and Razzak refer to an injectable suspension formulation, it is reasonable to conclude improvements in other suspension formulations, e.g., oral suspension formulations, which reduces undesired caking of the suspension during storage. Since the storage stability is a problem shared by all suspensions whether the suspension is for oral use or injection, the teachings of Kundu are found to be relevant to the claimed invention and the injectable preparations suggested by the combined teachings of Hiraoka, Kostanski and Razzak.
In response to Applicant’s argument that sodium chloride, polyethylene glycol and polyoxyethylene sorbitan fatty acid esters were not recognized in Hiraoka, Kostanski, Razzak or Kundu as a particle binder as claimed, it is noted that the claimed invention does not indicate the formulation contains particles separate from the recited active compound. Claim 5 does not require particles. Claim 6 only requires particles of the active having a diameter in the range suggested by the cited references. The term “particle binder” appears to be a nominal difference, rather than a structural distinction, between the claimed formulation and the formulation suggested by the combined teachings of Hiraoka, Kostanski, Razzak, and Kundu.

Claim(s) 5-6, 12, 13, 18, 19 and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-26 of US 10517951. 
The claims of the reference application are directed to an injectable preparation containing the presently claimed compound in combination with a polyethylene glycol (claim 1). The preparation includes the drug having a mean primary particle diameter of 1-10 micron (claim 4) and a secondary particle diameter up to three times that primary particle diameter size (claim 8). That is, 3-30 microns. The range recited in claim 6 is within this range. Polyethylene glycol 400 (macrogol 400) is found in claim 7. The dihydrate is found in claim 3. The preparation in a syringe is found in claim 6. The properties recited in claim 19 are assumed to be inherent to the injectable preparation in the reference patent claims since the formulation of the reference patent has all of the structural features required by claim 5.
The claims of the reference patent appear to anticipate the subject matter of the presently claimed invention.

Claim(s) 5-6, 13, 18, 19 and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-24 of US 11097007. 
The claims of the reference application are directed to an injectable preparation containing the presently claimed compound in combination with a polyethylene glycol (claims 1 and 4). The preparation includes the drug having a mean primary particle diameter of 0.5-30 micron (claim 6) and a secondary particle diameter up to three times that primary particle diameter size (claim 8). That is, 1.5-90 microns. The range recited in claim 6 is entirely within this range. The properties recited in claim 19 are assumed to be inherent to the injectable preparation in the reference patent claims since the formulation of the reference patent has all of the structural features required by claim 5.
The preparation in is not claimed in a syringe, however, since the preparation is for injection, It would have been prima facie obvious at the time the presently claimed invention was made to place the formulation claimed in the reference patent in a syringe for injection.
The claims of the reference patent be patentably indistinct from the subject matter of the presently claimed invention.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CRAIGO whose telephone number is (571)270-1347.  The examiner can normally be reached on Monday - Friday, 9am - 6pm, PDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM CRAIGO/Examiner, Art Unit 1615